                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

UNITED STATES OF AMERICA,        )
                                 )
v.                               )            CR418-169
                                 )
KEEO MILLER,                     )
                                 )
     Defendant.                  )

                                ORDER

     Trial having been set to begin in this matter on April 2, 2019, the

Court will impose a shortened briefing schedule on the Government’s

motion in limine to exclude defendant from offering any evidence

concerning his justification for possessing a firearm.         Doc. 35.

Defendant’s opposition, if any, shall be filed by no later than 5:00 p.m.

on March 27, 2019, and the Government’s reply, if any, shall be filed by

no later than 12:00 p.m. on March 29, 2019.

     SO ORDERED, this 22nd day of March, 2019.



                                 _______________________________
                                   __________________________
                                 CHRISTOPH
                                        P ER L. RAY
                                  HRISTOPHER
                                 UNITED STATES MAGISTRATE
                                                  GS      JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
